Opinion issued February 20, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-13-01018-CV
                          ———————————
                   FELICIA NICOLE JONES, Appellant
                                      V.
               MACY’S AND ERIC LIMBOCKER, Appellees


                   On Appeal from the 239th District Court
                         Brazoria County, Texas
                        Trial Court Case No. 74030


                        MEMORANDUM OPINION

      Appellant attempts to appeal from an order dismissing defendants Macy’s

and Eric Limbocker dated October 29, 2013. Although the order states that it is

final and disposes of all claims, causes of actions and parties, the record

demonstrates that the order did not dispose of all claims, causes of action and
parties. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)(Whether

a judicial decree is a final, appealable judgment must be determined from its

language and the record in the case.).

      Appellant filed a written response but failed to demonstrate that we have

jurisdiction over this appeal. Accordingly, we dismiss the appeal for lack of

jurisdiction. See Tex. R. App. P. 42.3(a).

      We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                         2